959 F.2d 237
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Laura Payne LASSITER, Defendant-Appellant.
No. 91-3763.
United States Court of Appeals, Sixth Circuit.
March 31, 1992.

Before KENNEDY and SILER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Laura Payne Lassiter appeals a district court sentence of ninety-one months imprisonment imposed following remand from this court.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


2
In 1990, Lassiter pleaded guilty to one count of distributing cocaine and the district court sentenced her to one hundred and twenty months imprisonment.   On appeal, this court vacated Lassiter's sentence and remanded the case for re-sentencing.   United States v. Lassiter, 929 F.2d 267 (6th Cir.1991).   On remand, the district court re-sentenced Lassiter to ninety-one months imprisonment.   Lassiter has filed a timely appeal from this order.


3
Upon review, we affirm the district court's judgment.   In our initial opinion, we determined that this case was sufficiently unusual to warrant departure and that the circumstances warranting departure were actually present.   See United States v. Rodriguez, 882 F.2d 1059, 1067 (6th Cir.1989), cert. denied, 493 U.S. 1084 (1990).   We now determine that the district court's decision to depart upward and place Lassiter in a Criminal History Category of IV was reasonable under the facts of this case.   Id.


4
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.